Citation Nr: 0933418	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  03-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include a skin rash.  

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 
1975.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from August 2002 and September 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which denied the 
benefits sought on appeal.  The Veteran appealed the 
decisions to the Board, and the case was referred to the 
Board for appellate review.  In a May 2005 substantive appeal 
(VA Form 9), the Veteran requested a hearing before a 
Veterans Law Judge; however, the record indicates that he 
subsequently canceled the hearing.  38 U.S.C.A. § 20.704(d) 
(2008).  There is no correspondence in the record from the 
Veteran that indicates a desire to reschedule the hearing.  
In September 2006, the Board remanded the claims for IBS and 
a skin rash for further development.  

The issues of service connection for IBS and PTSD are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence of record showing that the 
Veteran currently suffers from a skin disability.


CONCLUSION OF LAW

Service connection for a skin disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

A December 2001 letter (prior to the decision on appeal) 
informed the Veteran of the evidence and information 
necessary to substantiate the claim of service connection for 
a skin disability, the evidence and information he was 
responsible for providing, and the assistance that VA would 
provide to obtain evidence and information in support of the 
claim.  While he did not receive timely (i.e., pre-
decisional) notice regarding disability ratings and effective 
dates of awards, he had ample opportunity to respond after 
such notice was ultimately given (see September 2006 
correspondence); regardless, such notice is not critical 
unless service connection is granted.  Subsequent to issuance 
of complete notice, a May 2009 supplemental statement of the 
case (SSOC) readjudicated the matter.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) 
(finding that a timing defect can be cured by notice followed 
by readjudication of the claim by the Agency of Original 
Jurisdiction); see also Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (Wherein the U.S. Supreme Court held, in essence, that 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b), by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim, the burden of proving harmful error 
must rest with the party raising the issue.)  Neither the 
Veteran nor his representative alleged notice has been 
inadequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file.  VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The Veteran was provided authorization and consent 
forms to complete and submit (pursuant to the Board's prior 
remand) that would allow VA to obtain evidence on his behalf, 
but the Veteran did not return the forms.  A VA examination 
to determine the etiology of his claimed skin disability is 
not necessary as there is no evidence of a current skin 
disability.  See Duenas v. Principi, 18 Vet. App. 512 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  It is not prejudicial to the 
Veteran for the Board to proceed with appellate review.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that he has a skin rash due to drinking 
contaminated water at Camp Lejeune, North Carolina, where he 
was stationed in May and June 1973.  

The Veteran's service treatment records include a May 1973 
record that notes his complaints of facial acne.  In June 
1973, he complained of a local rash above his umbilical area.  
A small area of papules was noted for which he was prescribed 
hydrocortisone.  A September 1973 record indicates the 
Veteran reported he had a rash on his face for two weeks; it 
was noted that he had a mild form of acne.  In November 1974 
the Veteran was treated for a rash on his face with pustules 
noted around his left upper lip; he was diagnosed as having 
mild seborrheic dermatitis.  His January 1975 separation 
examination and an associated medical history report are 
negative for any complaints, findings, or diagnosis of a skin 
disorder.  The examination included an evaluation of his 
skin, which was found to be normal.  

In the Veteran's December 2003 substantive appeal, he alleges 
that the contaminated water at Camp Lejeune also damaged his 
central nervous system.  With his substantive appeal, the 
Veteran submitted GeoChem's Comments and Criticisms, which 
discussed the environmental hazards of building additional 
military bases in North Carolina and mentioned the already 
contaminated water sources.  

In a May 2003 statement, the Veteran claims that this skin 
rash spread to his scalp and that he received treatment and 
was prescribed Clindamycin in February 2003.  He stated that 
it has been a chronic problem since June 1973.  

VA medical records associated with the record do not contain 
a diagnosis of a skin disorder.  Notably, June 2003, October 
2004, and October 2005 records indicate the Veteran did not 
have any active rashes at those times.  

Statements submitted by the Veteran indicate he received 
private treatment for his skin rashes.  Pursuant to the 
Board's September 2006 remand, the RO sent the Veteran 
letters requesting that he fill out Form 21-4142 for the 
doctors that he stated have treated him for his ongoing skin 
rash.  The Veteran has not returned the form and no 
additional treatment records pertaining to his skin disorder 
have been received.  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (stating a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability).  As shown above, the Veteran has not 
submitted competent evidence of a current skin disability. 
Accordingly, the claim must be denied.




ORDER

Entitlement to service connection for a skin disability, to 
include a skin rash, is denied.  


REMAND

As stated above, the Veteran was stationed in Camp Lejeune, 
North Carolina in May and June 1973, and he alleges that the 
water contamination at Camp Lejeune caused his severe 
digestive problems that he did not have before service.  

His service treatment records reflect complaints and 
treatment of gastrointestinal problems.  In March 1973 he 
complained of vomiting and other symptoms; in May 1973 he 
reported having a 10 day history of a stomachache after 
eating; in June 1973 he was treated for possible gastritis; 
and in February 1974 he had the flu with symptoms that 
included vomiting and an upset stomach.  

Post-service treatment records include a May 1985 record that 
notes the Veteran's complaints of intermittent epigastric 
discomfort, described as indigestion, gas, and bloating.  A 
May 1985 gastrointestinal (GI) series was normal; clinically, 
his symptoms related to an underlying irritable bowel.  More 
recently, in September 1992, a private physician continued to 
suspect the Veteran had IBS, but he also considered 
giardiasis or biliary tract disease.  A September 1992 
abdominal sonogram and upper GI series were normal.  In June 
1999, the Veteran had abdominal discomfort and tested 
positive for H.pylori.  

In view of the Veteran's complaints noted during service and 
in post-service treatment records, and the suspicion of IBS 
and diagnosis of H.pylori, the Board finds that the low 
threshold for obtaining an opinion is met and the Veteran is 
entitled to a VA examination to determine whether he 
currently has IBS or any other gastrointestinal disorder that 
is related to service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).
Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3); see also M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H30.  
The stressors alleged by the Veteran are not combat related.  
They involve allegations of drill instructors physically 
beating, spitting upon, and humiliating him and other 
recruits.  He also stated that while he was stationed in 
North Carolina, he claimed the black marines would whip the 
white marines with wire whips and refer to the old days when 
blacks were slaves.  He said it was a frightful experience, 
because he is dark skinned.  As these stressors are more 
along the nature of personal assaults, the developmental 
procedures of 38 C.F.R. § 3.304(f)(3) must be followed with 
respect to his claim.  The record indicates such notice was 
not provided.

In light of the type of development involved in a personal 
assault case, the Veteran's service personnel records should 
be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should furnish the Veteran 
with clear notice of the types of 
evidence which may be considered in a 
personal assault claim under 38 C.F.R. 
§ 3.304(f)(3).  Specifically, he should 
be advised of the various ways in which 
personal assault may be corroborated.  
Such alternative forms of evidence 
include, but are not limited to: behavior 
and/or performance changes; records from 
law enforcement authorities, mental 
health counseling centers, hospitals, or 
physicians; statements from family 
members, fellow service members, or 
clergy; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  The Veteran should be given an 
opportunity to respond.  Any additional 
development suggested by his response 
should be undertaken.

2.  The Veteran's service personnel 
records should be associated with the 
claims file.
3.  Thereafter, the RO/AMC should review 
the record, with consideration of 38 
C.F.R. § 3.304(f)(3) and make specific 
determinations as to whether there is any 
corroboration to the Veteran's alleged 
stressor events.  If, and only if, the 
Veteran has a stressor deemed 
corroborated, the Veteran should be 
scheduled for a VA examination by a 
psychiatrist.  

The examiner must review the Veteran's 
complete claims file (to include this 
remand) in conjunction with the 
examination, and the examination and the 
report thereof should be in accordance 
with DSM-IV.  The examiner must be 
advised what stressor event(s) in service 
is(are) deemed corroborated.  Upon review 
of the claims file and examination of the 
Veteran, the examiner should opine 
whether he, at least as likely as not, 
has PTSD related to the corroborated 
stressor event in service.  The examiner 
must explain the rationale for all 
opinions given.

4.  The AMC/RO should schedule a 
comprehensive VA medical examination by a 
gastroenterologist, if possible, for the 
purpose of determining the nature and 
etiology of the Veteran's claimed 
gastrointestinal disorder.  The examiner 
must review the Veteran's claims file in 
conjunction with the examination.  The 
examiner should specify the diagnosis for 
any gastrointestinal disability or 
disabilities found, and opine whether it 
is at least as likely as not that any 
such disability or disabilities is/are 
related to the Veteran's military 
service, and specifically the complaints 
noted therein.  The examiner should also 
comment on the Veteran's contention that 
his gastrointestinal disorder could be 
related to contaminated water at Camp 
Lejeune.  The examiner should explain the 
rationale for all opinions given.

5.  Thereafter, the Veteran's claims of 
service connection for a 
gastrointestinal disability and PTSD 
must be adjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If either 
issue remains denied, then the RO 
should issue an appropriate SSOC and 
provide the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.
.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
D. BREDEHORST	
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


